UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RUDOLPH A. GREENE, SR.; KAREN           
DOWHITE; SHEILA DIANE DOWHITE,
                Plaintiffs-Appellees,
                 v.
FAMOUS PAWN, INCORPORATED,
              Defendant-Appellant,
                and                             No. 02-2263
FAMOUS PAWNBROKERS/FIRST CASH
LOANS; FAMOUS PAWNBROKERS, a/k/a
JB Pawn, Incorporated; FIRST CASH
FINANCIAL SERVICES, INCORPORATED;
UNKNOWN OTHER PERSONS AND
ENTITIES,
                        Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-00-1374-AMD)

                      Submitted: June 30, 2003

                      Decided: August 14, 2003

    Before WIDENER, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.
2                        GREENE v. FAMOUS PAWN
                               COUNSEL

Kenneth L. Thompson, PIPER RUDNICK, L.L.P., Baltimore, Mary-
land; Claudia Callaway, Erin P. Lane, Rikki D. McCoy, PAUL, HAS-
TINGS, JANOFSKY, & WALKER, L.L.P., Washington, D.C., for
Appellants. John A. Bourgeois, KRAMON & GRAHAM, P.A., Balti-
more, Maryland; John T. Ward, WARD KERSHAW, Baltimore,
Maryland, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Famous Pawn, Inc. ("Famous Pawn") appeals the district court’s
orders denying its motion to reconsider its order denying motion to
modify class definition and dismiss claims subject to arbitration and
denying its motion to stay proceedings pending arbitration. The Fed-
eral Arbitration Act expressly permits an immediate appellate chal-
lenge to a district court’s denial of a motion to stay proceedings
pending arbitration. 9 U.S.C. § 16(a)(1)(A) (2000); Snowden v.
Checkpoint Check Cashing, 290 F.3d 631 (4th Cir.), cert. denied, 123
S. Ct. 695 (2002).

   The record reveals, however, that the Plaintiffs’ claims in question
are not subject to an arbitration agreement.* The district court’s fur-
ther decertification of the class renders no plaintiff against whom the
arbitration may be enforced and the proceedings stayed.

    The Constitution limits the jurisdiction of Article III courts to mat-

  *To the extent that Karen Dowhite signed the original arbitration
agreement with respect to one claim, Famous Pawn does not take issue
with this claim on appeal.
                        GREENE v. FAMOUS PAWN                           3
ters that present actual cases or controversies. See U.S. Const. art. III,
§ 2, cl.1. A matter that has become moot does not present an actual
case or controversy. "[A] case is moot when the issues presented are
no longer ‘live’ or the parties lack a legally cognizable interest in the
outcome." Powell v. McCormack, 395 U.S. 486, 496 (1969). The
requirement that a case have an actual, ongoing controversy extends
throughout the pendency of the action. Preiser v. Newkirk, 422 U.S.
395, 401 (1975). When a case has become moot after the entry of the
district court’s judgment, an appellate court no longer has jurisdiction
to entertain the appeal. Mills v. Green, 159 U.S. 651, 653 (1895). We
hold that the district court’s decertification of the class renders this
appeal moot.

   Accordingly, we dismiss this appeal for lack of subject matter
jurisdiction. We further deny Famous Pawn’s motion for leave to file
attachment to its brief and the Appellees’ request for stay of appeal.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            DISMISSED